Citation Nr: 1504390	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to a TDIU.

The Veteran and his wife testified before the undersigned at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2014, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 remand directive, the Board instructed that a VA opinion be obtained to determine whether the Veteran's service-connected disabilities, in the aggregate, precluded him from securing or maintaining substantially gainful employment, consistent with his education and occupational experience.

Opinions were obtained in September 2014 and October 2014; however, no opinion was provided as to the combined effects of the Veteran's service-connected disabilities on his employability.  Significantly, the examiner was unable to determine the impact of the Veteran's mental health functioning as the information available on examination was unreliable.  Specifically, the Veteran expressed confusion at several times during the interview, which the examiner found to be somewhat in conflict with his actions and responses to questions.  Also, cognitive testing was markedly below average, but the examiner believed that this was indicative of a neurologic disorder not residual to the service-connected PTSD.  In any event, the examiner expressed sufficient uncertainty as to the question of overall functioning that another examination should be conducted. 

As the July 2014 directives have not been followed, additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified medical professional to determine whether his service-connected disabilities (PTSD, hemorrhoids and a low back disability) prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be noted in the examination.  

All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, hemorrhoids and a low back disability) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, without regard to any nonservice-connected disorders. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must also specifically discuss the Veteran's educational background and employment history.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. After completion of all of the above, the AOJ should re-adjudicate the claim on appeal, to include review of the evaluations of the Veteran's disabilities.  Should the evidence indicate no increase in the Veteran's evaluations but also indicate he is unable to obtain and maintain substantially gainful employment, refer the case to the Director, Compensation and Pension Service for extraschedular consideration before returning the case to the Board.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




